SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) Securities Exchange Act of 1934 For Quarterly Period Ended March 31, 2017 -OR- ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities And Exchange Act of 1934 For the transaction period fromto Commission File Number 333-133961 Trimax Consulting, Inc. (Exact name of Registrant in its charter) Nevada 37-1758469 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 23-07, Tower A, Vertical Business Suite, Avenue 3, Bangsar South, No, 8, Jalan Kerinchi Kuala Lumpur, Malaysia. (Address of Principal Executive Offices (Zip Code) Registrant’s Telephone Number, Including Area Code: +(603)27201788 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerate filer, or a small reporting company as defined by Rule 12b-2 of the Exchange Act): Large accelerated filer ¨ Non-accelerated filer ¨ Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b- 2 of the Exchange Act). Yes¨ No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. The number of shares outstanding of the registrant's only class of common stock, as of May 15, 2017 was 25,957,500 shares. TRIMAX CONSULTING, INC.
